IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-30464
                           Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ERICK FRANCISCO SAMAYOA-GONZALES,
also known as Eric Samayoa,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 00-CV-2642
                           (98-CR-14-ALL)
                       --------------------
                          November 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant      Erick   Francisco    Samayoa-Gonzales

(“Samayoa”), federal prisoner # 258997-034, appeals the district

court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside,

or correct sentence.   Samayoa argues that his trial attorney was

ineffective at sentencing because counsel failed to object to the

16-level increase of Samayoa’s offense level pursuant to 8 U.S.C.

§ 1326(b)(2) and U.S.S.G. § 2L1.2.        Samayoa contends that a




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
juvenile    delinquency   adjudication   in   Louisiana   is   not   a

“conviction” under those enhancement provisions.

     To prevail on a claim of ineffective assistance of counsel,

Samayoa must show that: (1) his counsel’s performance was deficient

in that it fell below an objective standard of reasonableness; and

(2) counsel’s deficient performance prejudiced Samayoa’s defense.

Strickland v. Washington, 466 U.S. 668, 689-94 (1984).          These

elements are conjunctive:   A failure to establish either deficient

performance or prejudice defeats the claim.     Id. at 697.

     At the time of Samayoa’s sentencing, there was no controlling

authority to support the argument that under Louisiana law a

juvenile adjudication of delinquency was not a conviction for

purposes of 8 U.S.C. § 1326(b)(2) and U.S.S.G. § 2L1.2. Therefore,

the attorney’s failure to object to the 16 level enhancement was

not unreasonable and thus did not constitute deficient performance.

See United States v. Williamson, 183 F.3d 458 (5th Cir. 1999).

Samayoa’s inability to meet the cause prong precludes his ability

to prevail on a claim of ineffective assistance; we need not

address the prejudice prong.

AFFIRMED.




                                  2